PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Satana, Erman, Burak
Application No. 35/509,788
Filed: 10 Jun 2020
For: Bed for Animals

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.182, filed July 7, 2021, to correct the applicant of the above-identified application.

The petition is GRANTED.

Petitioner herein asserts that the application as-filed incorrectly identified WOR WOOD AHSAP URUNLERI IMALAT LTD STI as the applicant in the Application Data Sheet. Petitioner provides further that the designation of WOR WOOD AHSAP URUNLERI IMALAT LTD STI as the applicant was in error as the inventor has not assigned the instant application to WOR WOOD AHSAP URUNLERI IMALAT LTD STI. Thus, petitioner asserts, the proper applicant is in fact the inventor. Applicant is not seeking to remove or to add an applicant, but is instead seeking to correct the error in identifying the applicant.

The petition has been carefully considered and found persuasive. Herein, an applicant was named in error. The removal of such errantly designated applicant requires the instant petition and petition fee pursuant to 37 CFR 1.182. Note is made of the submission of the required petition fee.

An updated Filing Receipt which reflects the removal of the incorrectly named applicant is enclosed.

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Updated Filing Receipt